t c memo united_states tax_court doris f rabenhorst and alvin p rabenhorst sr petitioners v commissioner of internal revenue respondent docket no filed date robert r casey for petitioners joseph ineich for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure in each petitioner’s federal gift_tax for the sole issue for decision is the fair_market_value of certain stock which petitioners gave to their children in some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein at the time the petition was filed in this case petitioners resided in baton rouge louisiana findings_of_fact petitioners are husband and wife and have four children prior to date mr rabenhorst was a principal_shareholder of rabenhorst life_insurance co inc rlic located in louisiana for federal estate and gift_tax planning purposes mr rabenhorst desired to shift ownership of rlic to his children in furtherance of this objective he initiated a sequence of yearly gifts of rlic stock to his children in on date mr rabenhorst transferred a total of big_number shares of rlic stock to his four children the stock transfer each donee received shares on their timely filed federal gift_tax returns for petitioners elected pursuant to sec_2513 to treat each gift as having been made one-half by mr rabenhorst and one-half by mrs rabenhorst on his federal gift_tax_return for mr rabenhorst reported a tax due in the amount of dollar_figure on her federal gift_tax_return for mrs rabenhorst reported a tax_liability of 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year at issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure petitioners paid the amount of tax reported on their returns in calculating the fair_market_value of the stock making up each gift petitioners relied upon an appraisal prepared by jerry willis willis willis a former chief examiner for the louisiana department of insurance and owner of a private consulting practice located in baton rouge louisiana was hired by petitioners’ son david rabenhorst for the purpose of conducting the appraisal at the time he hired willis david rabenhorst was rlic’s secretary and treasurer a copy of willis’ appraisal was attached to mr rabenhorst’s federal gift_tax_return for the appraisal report which willis prepared for the stock transfer is dated date hence the willis appraisal preceded the date of the actual gifts by approximately months in preparing this appraisal willis examined rlic’s five most recent annual financial statements and considered rlic’s assets premium growth and the growth of reserves and surplus in reaching his appraisal value willis also considered sales of other private insurance_companies after a consultation with david rabenhorst willis elected to factor into his appraisal a discount rate of percent in order to account for the stock’s minority interest using rlic’s financial data as of date willis determined a discounted per-share value for the stock transfer in the amount of dollar_figure willis’ computation is as follows capital special surplus unassigned surplus mandatory_securities_valuation_reserve subtotal dollar_figure big_number big_number big_number plus x annual premium income big_number subtotal less dollar_figure big_number discount total discounted value big_number big_number total discounted value divided by shares outstanding big_number big_number discounted per-share value dollar_figure in date petitioners’ tax counsel complied with an earlier request and provided an agent for respondent with a written explanation of willis’ computation of the discounted per- share value for the stock transfer the principal focus of this correspondence concerned the 35-percent minority interest discount factor and the addition of years’ annual premium income in in reaction to respondent’s having initiated an examination of petitioners’ gift_tax returns petitioners’ tax counsel hired david b h chaffe iii chaffe of chaffe associates inc to conduct a second appraisal of rlic and the stock transfer chaffe’s appraisal report was provided to petitioners’ tax counsel in early and concluded that the discounted per-share value of the stock transfer was dollar_figure after receiving chaffe’s report and based upon his finding of a lower discounted per-share value petitioners’ tax counsel prepared and petitioners filed amended federal gift_tax returns for mr rabenhorst’s amended_return requests a refund of dollar_figure while mrs rabenhorst’s amended_return requests a refund of dollar_figure respondent determined that the discounted per-share value of the stock transfer was dollar_figure accordingly respondent further determined a gift_tax deficiency against each petitioner in the amount of dollar_figure for opinion sec_2501 provides the general_rule that federal gift_tax will be imposed upon the value of property transferred by gift during each calendar_year the value of a gift of stock is the stock’s fair_market_value on the date the gift is made sec_2512 sec_25_2512-2 gift_tax regs fair_market_value is defined generally as the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts united_states v 2the chaffe appraisal was subsequently revised to adjust for computational errors the revised report concludes that the discounted per-share value of the stock transfer was dollar_figure cartwright 411_us_546 sec_25_2512-1 gift_tax regs the fair_market_value of donated property as of a given date is a question of fact to be determined from the entire record 87_tc_892 in determining the value of unlisted stock actual arm’s- length sales of such stock in the normal course of business within a reasonable_time before or after the valuation_date are the best criteria of market_value 73_tc_266 in the absence of arm’s- length sales the value of the stock is to be determined by taking into consideration the company’s net_worth prospective earning power dividend-paying capacity and other_relevant_factors 79_tc_938 sec_25_2512-2 gift_tax regs such other_relevant_factors include the goodwill of the business the economic outlook in the particular industry the company’s position in the industry and its management the degree of the control of the business represented by the block of stock to be valued and the values of securities of corporations engaged in the same or similar lines of business that are listed on a stock exchange the weight to be accorded such comparisons or any other evidentiary factors considered in the determination of a value depends upon the facts of each case sec_25_2512-2 gift_tax regs these factors cannot be applied with mathematical precision estate of andrews v commissioner supra pincite rather the weight to be given to each factor must be tailored to account for the particular facts of each case 48_tc_502 this court has recognized that the valuation of stock in a closely held family_corporation is frequently a difficult question 42_bta_130 estate of tompkins v commissioner t c memo we have also noted that the result is rarely satisfactory estate of mckitterick v commissioner supra as is often the case when we are asked to resolve a valuation dispute the gap separating the instant parties is substantial petitioners maintain that their original federal gift_tax returns for overstate their gift_tax liability due to willis’ erroneous appraisal of the stock transfer petitioners relying on chaffe’s appraisal report now argue that the total value of the stock transfer was dollar_figure or dollar_figure per share respondent on the other hand rejects chaffe’s report and maintains that the value of the stock transfer amounted to dollar_figure or dollar_figure per share respondent’s determination is based upon willis’ method of appraisal however her computation uses data obtained from rlic’s financial statements rather than from the prior year’s financial statements which were used by willis respondent contends that the financial data gathered from taxable_year better reflect rlic’s value for purposes of the stock transfer after a careful review of the record we conclude that the discounted per-share value of the stock transfer is dollar_figure respondent’s argument is twofold first respondent contends that the values attributed to the gifts of stock on petitioners’ original gift_tax returns constitute admissions on their part and as such require cogent proof of incorrectness before such values can be reduced see eg 92_tc_312 respondent also contends that willis was better situated to determine the appraisal value of the stock transferred than was chaffe petitioners principally argue that they have carried their burden in establishing that respondent’s determination is incorrect while we agree with respondent that the values entered on petitioners’ original returns constitute admissions on their part we find petitioners’ argument persuasive with respect to the fair_market_value of the stock transfer in estate of hall v commissioner supra we held that amounts reported on a federal estate_tax_return are admissions and that lower values could not be substituted absent cogent proof that the reported values were erroneous we have also applied this same principle to cases involving federal gift_tax returns see mooneyham v commissioner tcmemo_1991_178 in the present context however this cogent proof principle is essentially synonymous with the general burden_of_proof set forth in rule a see generally 98_tc_554 petitioners timely filed their original gift_tax returns in date in late petitioners’ tax counsel twice corresponded with a revenue_agent regarding those returns at some time subsequent to this correspondence petitioners’ tax counsel advised petitioners that their gift_tax returns were being audited and that a deficiency was to be proposed accordingly in early petitioners responded to the actions of the internal_revenue_service irs by hiring chaffe to evaluate among other things the stock transfer upon receipt of chaffe’s results petitioners filed their amended gift_tax returns we can find nothing unusual about this sequence of events respondent apparently argues that because petitioners hired chaffe to reevaluate the stock transfer after they were advised of the examination and proposed deficiency we should be highly suspicious of the values petitioners now contend to be proper in light of the facts before us however we think petitioners’ actions were typical under the circumstances yet this does not mean that we attribute any greater degree of confidence to petitioners’ recomputed values than we would have otherwise attributed had petitioners filed their amended returns prior to discovering that a deficiency was being proposed petitioners must carry their burden_of_proof otherwise respondent will prevail see id pincite despite having attached a copy of willis’ appraisal to mr rabenhorst’s original gift_tax_return as support for the values used therein petitioners now maintain that willis was not qualified to conduct an appraisal of the stock transfer in advancing this argument petitioners maintain that willis failed to consider rev_rul 1959_1_cb_237 and sec_25 f gift_tax regs petitioners argue that the guidelines set forth in both the revenue_ruling and treasury regulation are mandatory and willis’ failure to conduct his appraisal in accordance with such guidelines serves to establish that the values derived in his appraisal are erroneous more specifically petitioners argue that both revrul_59_60 supra and sec_25_2512-2 gift_tax regs require that stock prices of similarly situated publicly traded companies be considered when valuing the stock of closely held corporations such as rlic petitioners contend that unlike willis’ appraisal chaffe’s appraisal was conducted in accordance with the guidelines set forth in revrul_59_60 supra and sec_25_2512-2 gift_tax regs in particular petitioners argue that chaffe considered stock prices of publicly traded life_insurance_companies in his analysis 3petitioners also cite sec_2031 but as this section principally pertains to the federal estate_tax we do not discuss it we note however that sec_2031 generally parallels revrul_59_60 1959_1_cb_237 and sec_25_2512-1 gift_tax regs respondent argues that neither revrul_59_60 supra nor sec_25_2512-2 gift_tax regs requires that stock prices of publicly traded companies be considered when valuing the stock of a closely_held_corporation rather respondent maintains consultation of such stock prices is unnecessary if alternative appropriate means of valuation are available respondent contends that willis’ credentials and experience in the insurance industry enabled him to prepare his appraisal without considering stock prices of publicly traded companies particularly respondent maintains that willis’ appraisal was benefited by willis’ intimate familiarity with the sale of industrial life_insurance_companies located in louisiana in support of this contention respondent explains that willis had completed an appraisal similar to the one in the instant case for an industrial life_insurance firm located in arkansas immediately prior to being hired by david rabenhorst to prepare the appraisal involved in the instant case in contrast respondent’s argument continues chaffe’s report lacks the benefit of such professional experience in fact respondent explains prior to preparing the instant appraisal chaffe had never before prepared an appraisal valuation of an industrial life_insurance firm respondent also explains that chaffe’s report is inherently flawed because of the dissimilarities between rlic and the publicly traded life_insurance_companies used as comparables in his report neither side has convinced us that its computation of the per-share stock price accurately reflects the true value of the stock transfer at issue but petitioners have advanced the more convincing argument with respect to petitioners’ argument however we note that it is not without its shortcomings although we may choose to accept chaffe’s appraisal in its entirety 74_tc_441 we may also be selective in the use of any portion of such appraisal 86_tc_547 we are particularly troubled by the brevity of chaffe’s report specifically chaffe’s report does not provide a discussion of the computation or model used to derive the discounted per-share value of dollar_figure furthermore in his report chaffe explains that he considered a variety of factors but he does not elaborate to any significant degree as to what effect such consideration had on any particular variable involved in his computations similarly chaffe explains in his report that he considered the stock value of several publicly traded insurance corporations but he failed to provide any explanation of how such share values influenced his calculations we are similarly troubled by the financial dissimilarities between rlic and the publicly traded firms used as comparables by chaffe in his report for example the average premium income for the five comparable firms used in chaffe’s analysis was dollar_figure rlic’s premium income in amounted to dollar_figure similarly the average net_income and the average amount of life_insurance in force of the five comparable firms were dollar_figure and dollar_figure respectively rlic’s net_income was dollar_figure in and the amount of its life_insurance in force was dollar_figure for the same year making matters worse despite these dissimilarities chaffe‘s report does not mention how and to what extent adjustments were made to account for such differences sec_4 h of revrul_59_60 c b pincite cautions that it is necessary to exercise care when selecting companies that are to serve as comparables so as to avoid comparing inherently dissimilar companies that are otherwise in the same or similar lines of business in light of the magnitude of the differences between rlic and the publicly traded firms considered by chaffe along with the general lack of specificity of his report we question the precision of his conclusion petitioners improperly construe the text of revrul_59_60 supra and sec_25_2512-2 gift_tax regs neither the ruling nor the regulation can be read to require that the share price of a closely_held_corporation be based upon share prices of publicly traded companies albeit both revrul_59_60 supra and sec_25_2512-2 gift_tax regs explain that the share price of publicly traded corporate stock is a relevant factor to be considered both the ruling and regulation continue and explain that weight is to be accorded to all relevant factors considered depending upon the facts and circumstances of each case see also estate of andrews v commissioner t c pincite messing v commissioner t c pincite it follows that the facts and circumstances of a particular case may be such that an appraiser accords no weight to such share prices accordingly petitioners’ argument in this regard is misplaced we are also troubled by respondent’s argument that the discounted per-share value of the stock transfer was dollar_figure although we agree with respondent that it makes more sense to value a gift of stock made in date using financial data as of date rather than date we question whether the computation respondent used to perform such valuation was appropriate see symington v commissioner t c pincite in addressing this matter we focus our attention on willis as it was he who created the model used by respondent to ascertain the discounted per-share value of the stock transfer we recognize that willis has respectable credentials but we are troubled by his unfamiliarity with relevant treasury regulations and revenue rulings while such unfamiliarity does not in and of itself convince us that willis was incapable of rendering an accurate valuation it does raise some suspicion we also question the accuracy of his appraisal in light of his testimony regarding two variables used in his computation the minority interest discount and the annual premium increase with respect to the annual premium increase willis testified that he elected to use a factor of which he derived by splitting the difference between two factors used in recent valuation projects involving insurance_companies with which he was familiar willis further testified that he was unfamiliar with the use of minority interest discount factors in conducting appraisals in fact willis had never before valued a minority block of shares while neither of these two matters alone is sufficient to cause us to conclude that willis was unqualified to appraise the stock transfer when they are coupled and viewed in conjunction with his unfamiliarity with relevant revenue rulings and treasury regulations we are inclined to question his appraisal skills simply splitting the difference between two premium increase factors seems to be a rather arbitrary way to calculate a critical variable additionally it seems to us unusual that an individual who represents himself to be an expert appraiser lacks familiarity with a concept as common as minority interest discounts accordingly in light of his questionable skills as an appraiser the efficacy of willis’ model is suspect petitioners argue in support of chaffe’s result by pointing to a redemption of rlic stock that occurred in petitioners maintain that in rlic redeemed big_number shares of its stock from mr rabenhorst’s two cousins at a redemption price of dollar_figure the redeemed shares were immediately distributed in the form of a stock_dividend and as a result the total number of issued and outstanding shares remained unchanged before and after the redemption petitioners’ argument continues as they explain that immediately after the redemption and subsequent stock_distribution the per-share value of rlic’s stock was dollar_figure based upon this postredemption share price of dollar_figure petitioners contend that the dollar_figure per-share value reached in chaffe’s report is reasonable because it accounts for growth in the amount of percent in contrast petitioners argue respondent’s determination of a dollar_figure per-share value is unreasonable because it requires the acceptance of a growth rate of nearly percent respondent argues that the redemption lacks probative value because of its remoteness to the stock transfer and because it involved family members because the redemption involved family members respondent contends that it was not conducted at arm’s length we are only partially convinced by petitioners’ argument as it requires the acceptance of a value derived from a transaction that occurred nearly years earlier as the basis for establishing the accuracy of the result obtained in the chaffe report while we agree with petitioners that a recent arm’s-length sale of the subject property is probative of fair_market_value we question whether and to what extent the remoteness of the redemption detracts from its probative worth see 43_tc_663 we reject however respondent’s argument that the redemption lacks probative value simply because related parties were involved it cannot be said that every transaction between related parties is endowed with a conclusive_presumption of suspicion messing v commissioner supra pincite petitioners provided uncontradicted testimony regarding the redemption and we believe that such testimony was credible under the circumstances we also believe that the redemption retains probative value despite having occurred approximately years before the stock transfer having carefully studied the entire record in this case and based upon the testimony and the appraisal documents relied upon by both parties we find that petitioners have successfully established that respondent’s determination is erroneous however based upon our examination of the evidence contained in the record we decline to accept petitioners’ valuation without first accounting for its shortcomings as identified herein accordingly we hold that on date the fair_market_value of the stock transfer was dollar_figure or dollar_figure per share in reaching this result we give due consideration to chaffe’s appraisal report and the redemption we also give due consideration to petitioners’ overall credibility to reflect the foregoing decision will be entered under rule
